DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Claim Status
An amendment, filed 6/13/2022, is acknowledged. Claim 1 is amended. Claims 1-26 are currently pending, claims 3 and 13-26 are withdrawn.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Fabrication of high-strength graphene nanosheets/Cu composites by accumulative roll bonding,” Materials Science & Engineering A 642 (2015), pp. 1-6.
With respect to Claim 1, Liu teaches a method of making a metal-graphene composite, the method comprising steps of: coating copper sheets (metal components) with graphene to form graphene-coated copper sheets, stacking a plurality of the graphene-coated copper sheets to form a precursor workpiece, wherein the graphene is primarily oriented perpendicular to the stacking direction of the workpiece, then rolling the precursor workpiece (thus, working the precursor workpiece) into a bulk form to form the composite material. (p. 1-3; Fig. 2 depicting multilayer composite structure of metal components and graphene sheets which are primarily oriented perpendicular to axis of stacking direction).
Finally, while it is noted that Liu teaches repeating the above recited steps to further grow the composite/number of layers, the worked form of the precursor workpiece comprising two coated components is deemed to constitute “a bulk form” of the metal-graphene composite by itself and the accumulated instance with additional round(s) of steps is also considered a bulk form of the composite.
With respect to Claim 5, Liu teaches wherein the precursor workpiece is in the form of a sheet. (p. 1-3; rejection of claim 1).
With respect to Claim 6, Liu teaches wherein forming the bulk form includes rolling the precursor workpiece to form the bulk form. (p. 1-3; rejection of claim 1).
With respect to Claim 9, Liu teaches wherein the bulk form is a sheet (also deemed equivalent to a strip or a foil, based on the disclosed dimensions). (p. 1-3; rejection of claim 1).
With respect to Claims 10 and 11, Liu teaches wherein the metal components are copper. (p. 1-3; rejection of claim 1).
With respect to Claim 12, Liu teaches that the composite has high conductivity (p. 1); however, the reference is silent as to a specific value or measurement.  However, as Liu teaches a method of making a composite comprising the same composition (copper metal components), including a plurality of graphene-coated copper components worked into a bulk form, it would therefore be expected to necessarily result in the same properties, including conductivity.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Fabrication of high-strength graphene nanosheets/Cu composites by accumulative roll bonding,” Materials Science & Engineering A 642 (2015), pp. 1-6, as applied to Claim 1 above, in view of Dardona et al. (US 2015/0368535)(previously cited).
	With respect to Claim 2, Liu teaches forming a coating comprising graphene nanosheets on the surface of metal components (see rejection of Claim 1 above) comprising spraying, but is silent as to forming the coating using chemical vapor deposition.
	Dardona teaches a method of making a metal-graphene composite comprising depositing a graphene coating on a copper component substrate using chemical vapor deposition. (para. 27-33).
	It would have been obvious to one of ordinary skill in the art to modify the method of Liu who teaches forming a graphene coating on copper metal component substrates with a chemical vapor deposition method of depositing a coating of graphene on a copper metal component substrate, as taught by Dardona, in order to obtain a metal component with a uniform coating of graphene with a desired thickness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Fabrication of high-strength graphene nanosheets/Cu composites by accumulative roll bonding,” Materials Science & Engineering A 642 (2015), pp. 1-6, as applied to Claim 1 above, in view of Kushnick et al. (US 4529458)(previously cited).
With respect to Claim 4, Liu teaches roll-bonding a precursor workpiece comprising an assembled stack of coated metal components and thereby forming a bulk composite with reduced thickness by applying pressure to the workpiece (p. 1-3; rejection of claim 1 above), but does not teach a step of covering the assembled metal components in a metal foil.
Kushnick teaches a method comprising assembling a stack or bundle of metal components, then wrapping the metal components in metal foil, such as stainless steel, to form a precursor workpiece which is then hot pressed. (col. 2, ln. 47-63).  Kushnick teaches wrapping the assembled components in foil prevents the components from sticking to the hot pressing die. (col. 2, ln. 55-63).
Thus, Liu and Kushnick are both drawn to the problem of applying pressure to an assembly, including a stack or bundle, of metal components.  It would have been obvious to one of ordinary skill in the art to modify the method of Liu to wrap the assembled components in a metal foil to form a precursor workpiece for pressing, as taught by Kushnick, in order to prevent the workpiece from sticking to the rolling press.  It would have been obvious to one of ordinary skill in the art to apply the technique of wrapping a workpiece in foil to prevent sticking to an apparatus to a wide variety of workpiece compositions and structures with a predictable result of success.  Alternatively, it would have been obvious to one of ordinary skill in the art to substitute the rolling step of Liu to comprise steps of covering the assembled metal components in a metal foil to form a precursor workpiece and pressing to form a bulk material, as taught by Kushnick, in order to form, for example, a workpiece with dimensions not suitable for a rolling apparatus.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Fabrication of high-strength graphene nanosheets/Cu composites by accumulative roll bonding,” Materials Science & Engineering A 642 (2015), pp. 1-6, as applied to Claim 6 above, in view of Schmidt et al. (US 2016/0168693)(previously cited) and Ottinger et al. (US 6258457)(previously cited).
With respect to Claims 7 and 8, Liu teaches working the precursor workpiece into bulk forming by rolling (thus, a step comprising the application of pressure resulting in reduced workpiece thickness) but is silent as to a step of extruding and wherein the extruding comprises pressing, in particular, at the parameters recited in claims 7-8.
Schmidt teaches a method of making a metal-graphene composite, the method comprising steps of: coating metal substrates (i.e. components) such as wires, rods, bars, sheets, foils, or plates, with graphene to form graphene-coated metal components, combining a plurality of the graphene-coated metal components to form a precursor workpiece, such as a bundle of wires or stack of sheets, then reducing a first dimension of the workpiece to form a composite with a desired first dimension by working, for example, extruding through a die, pressing, or rolling. (para. 14, 17-24).  Thus, Schmidt teaches “working the precursor workpiece into a bulk form to form the metal-graphene composite.” In particular, Schmidt teaches an embodiment wherein a plurality of coated sheets “are alternatingly stacked atop each other and then rolled to form a wire, tube, strand, fiber, etc.” thus forming precursor workpiece comprising a plurality of graphene-coated metal components. (para. 19).
Schmidt further teaches wherein working the workpiece, for example the stack of sheets, may include passing the workpiece through a die (extruding) and may also include pressing. (para. 23).  Thus, Schmidt discloses forming a bulk composite comprising alternating layers of metal components and graphene comprising extrusion and/or pressing step(s), in order to achieve a workpiece with a desired shape.
Ottinger teaches a method of making a metal-graphite layered composite, comprising a step of hot-pressing a precursor workpiece comprising a plurality of metal components at 375° C and pressure of 2 MPa (0.3 ksi) to form a bulk composite material.
Thus, Liu, Schmidt, and Ottinger are drawn to a step of forming a bulk composite material by working, including the application of pressure to alter the dimensions of a workpiece, wherein the workpiece comprises a plurality of metal components layered with a carbon-based component.  It would have been obvious to one of ordinary skill in the art to modify the method of Liu to form the precursor workpiece of Liu into a bulk form by extruding, wherein the extruding step includes hot pressing, as taught by Schmidt, and to select known hot pressing temperature of 375° C and pressure of 2 MPa (0.3 ksi) for forming a bulk composite material, as taught by Ottinger, in order to form a bulk composite material from a plurality of metal components.  It would have been obvious to one of ordinary skill in the art to substitute one known method of forming a bulk material via the application of pressure to a precursor workpiece (rolling) with another (extruding comprising pressing), with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, filed 6/13/2022, with respect to the rejection(s) of claim(s) 1, 5-6, and 10-12 under 35 U.S.C. 102 and claims 2, 4, 7-9 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendment to Claim 1. Specifically, prior art Schmidt fails to teach wherein the graphene of the plurality of graphene-coated metal components is primarily oriented perpendicular to an axis that is parallel to the stacking direction of the precursor workpiece. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735